DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/22/2019 was considered by the examiner.
Drawings
The drawings filed on 2/22/2019 are acceptable for examination by the examiner.
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claims 1-9 are objected to because of the following informalities.  Claim 1 recites a temperature gradient detecting portion but does not recite the second 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over YONEIMA (JP2016-153203A) in view of MURAYAMA (US 2010/0189451 A1).
YONEIMA teaches regarding claim 1, an image forming apparatus comprising: a light source 61; a laser scanning member 62 configured to scan light emitted from the light source; a driving portion 63 configured to rotationally drive the laser scanning member; a speed controlling portion configured to change a rotational speed of the driving portion based on a preset image forming condition (constant speed); a light detecting portion 66 configured to detect light made incident at a predetermined position along a scanning path of light scanned by the laser scanning member; a light source controlling portion configured to, for each detection of light by the light detecting portion, cause the light source to emit light corresponding to a line of image data at a preset emission start timing; a scanning lens configured to cause the light scanned by the laser scanning member to scan on an image-carrying member at a constant speed; a housing 60 in which the light source, the laser scanning member, the light detecting portion, and the scanning lens are disposed; a temperature gradient detecting portion configured to detect a temperature gradient in the housing; a first temperature detecting 
Regarding claim 5, the correction processing portion calculates a shift amount of the emission start timing based on the temperature gradient detected by the temperature gradient detecting portion, a change amount of the temperature detected by the first temperature detecting portion [and the rotational speed of the driving portion, and corrects the emission start timing based on the shift amount] (figure 2, abstract).
Regarding claim 6, wherein in a case where a temperature detected by the first temperature detecting portion during a predetermined reference time period is TO, a temperature detected by the first temperature detecting portion at a present time is Tl, a temperature detected by a second temperature detecting portion at the present time is T2, the shift amount of the emission start timing is dl, and preset coefficients are K1 and K2, the correction processing portion calculates, based on an expression (1) below, the shift amount d1 of the emission 
Regarding claim 7, the correction processing portion corrects the emission start timing based on a total of the shift amount [at or before a change time of the rotational speed of the driving portion by the speed controlling portion], and the shift amount calculated based on a change amount of the detected temperature that was generated after the change time, among change amounts of the temperature detected by the first temperature detecting portion (abstract; before a change of the rotational speed).
Regarding claim 8, the correction processing portion corrects the emission start timing based on a total of the shift amount [at or before a change time of the rotational speed of the driving portion by the speed controlling portion], and the shift amount calculated based on the temperature gradient that is generated after the change time, among temperature gradients detected by the temperature gradient detecting portion (abstract).
Regarding claim 9, the image forming apparatus (figure 1) further comprising a second temperature detecting portion disposed at a position separate from the first temperature detecting portion, configured to detect a 
Yoneima does not teach controlling a speed controlling portion for the scanning lens that changes the speed. 
Murayama teaches a rotational speed of the driving portion for the scanning lens (figure 5, [0047]).
Regarding claim 2, the correction processing portion changes content of the arithmetic expression in response to a change in the rotational speed of the driving portion by the speed controlling portion (figure 5).
Regarding claim 3, the correction processing portion changes the content of the arithmetic expression such that the faster the rotational speed of the driving portion is, the larger a correction amount of the emission start timing is (figure 5). 
Regarding claim 4, the speed controlling portion changes, based on the image forming condition, a conveyance speed of a sheet that is an object for image formation, and the rotational speed of the driving portion, and the correction processing portion changes content of the arithmetic expression in 
Yoneima and Murayama teaches image forming devices. Yoneima teaches including temperature gradient and an arithmetic equation for adjusting scanning alignment.  Murayama teaches the importance of using the speed of a rotating lens in adjusting the scanning alignment.
The rationale for combining these teachings to improve similar devices (methods, or products) in the same way by use of known technique.
It would have been obvious to one of ordinary skill in the art at the time of the filing of this application to use the teaching of Yoneima with the teaching of Murayama to accurately correct a positional deviation.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Koga (2015/0338769 A1) teach scanning alignment.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANA GRAINGER whose telephone number is (571)272-2135.  The examiner can normally be reached on Monday - Friday, 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Labelle can be reached on 571-272-211594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANA GRAINGER/Examiner, Art Unit 2852                                                                                                                                                                                                        

QG